Citation Nr: 1700620	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran claimed entitlement to service connection for a mental health disability.  His claim was subsequently characterized as a claim for entitlement     to service connection for major depressive disorder and a polysubstance abuse disorder; however, VA treatment records also reflect a diagnosis of anxiety disorder.  Accordingly, his claim has been expanded to include service connection for anxiety disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

The Veteran was afforded VA examinations in December 2010 and January 2013  in connection with his claim for service connection for a mental health disability.  The examiners diagnosed major depressive disorder and polysubstance abuse, but opined that the Veteran's diagnosed conditions were related to factors other than his experiences during his military service. 

However, VA treatment records added to the record since the most recent examination also reflect a diagnosis of anxiety disorder.  In light of this, the     Board finds that remand for a new VA examination is warranted to address this diagnosis. 

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dated from August 2016 to present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.
2. After the above development has been completed to   the extent possible, schedule the Veteran for VA psychiatric examination.  Please note that the Veteran  is an employee of the VA Medical Center in Milwaukee and may need to be examined at a different facility.  The claims file must be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from an anxiety disorder.  In rendering this opinion, the examiner should consider the VA treatment records from 2013 to 2015 noting such diagnosis.  Then, please indicate whether it is at least as likely as not (50 percent probability or greater)    that the anxiety disorder arose during service or is otherwise related to service.  The examiner should explain why or why not.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ     should readjudicate the claim on appeal.  If the  benefit sought on appeal remains denied, the    Veteran and his representative should be furnished      a supplemental statement of the case and be given    the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




